        Case 1:20-cv-04757-TWT Document 5 Filed 11/20/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

THE BIG GREEN EGG, INC.,

       Plaintiff,

v.
                                             Civil Action No.
AIYIXIAO, et al.,

       Defendants.


       PLAINTIFF’S MOTION FOR AUTHORIZATION TO SERVE
        PROCESS ON DEFENDANTS BY ELECTRONIC MEANS
                PURSUANT TO FED. R. CIV. P. 4(f)(3)

      Plaintiff The Big Green Egg, Inc., by and through undersigned counsel,

hereby moves this Court for an order authorizing service of process on Defendants

by electronic means pursuant to Rule 4(f)(3) of the Federal Rules of Civil

Procedure.

      In support of this Motion, Plaintiff submits the accompanying Memorandum

of Law and Declaration of Jeffrey B. Sladkus, filed concurrently herewith. A

proposed Order is also submitted with this Motion.

      Dated: November 20, 2020.




                                         1
Case 1:20-cv-04757-TWT Document 5 Filed 11/20/20 Page 2 of 2




                                 Respectfully submitted,

                                 THE SLADKUS LAW GROUP


                                 s/ Jason H. Cooper
                                 Carrie A. Hanlon
                                 Ga. Bar No. 289725
                                 E-mail: carrie@sladlaw.com
                                 Jeffrey B. Sladkus
                                 Ga. Bar No. 651220
                                 E-mail: jeff@sladlaw.com
                                 Jason H. Cooper
                                 Ga. Bar No. 778884
                                 E-mail: jason@sladlaw.com
                                 Bao-Ngoc Kim Dang
                                 Ga. Bar No. 781673
                                 E-Mail: kim@sladlaw.com

                                 1397 Carroll Drive
                                 Atlanta, GA 30318
                                 Telephone: (404) 252-0900
                                 Facsimile: (404) 252-0970

                                 Attorneys for Plaintiff




                             2
